USCA4 Appeal: 19-1011   Doc: 13
       Case 2:18-cv-00047-JPJ-PMS   Filed: 10/15/2019
                                  Document              Pg: 1 of Page
                                             16 Filed 10/15/19   1    1 of 1 Pageid#: 50

                         Supreme Court of the United States
                                Office of the Clerk
                            Washington, DC 20543-0001
                                                                            Scott S. Harris
                                                                            Clerk of the Court
                                                                            (202) 479-3011
                                          October 15, 2019


           Clerk
           United States Court of Appeals for the Fourth
           Circuit
           1100 East Main Street
           Room 501
           Richmond, VA 23219


                 Re: Melinda Scott
                     v. Andrew Carlson, et al.
                     No. 19-5454
                     (Your No. 19-1011)


           Dear Clerk:

                 The Court today entered the following order in the above-entitled case:

                 The petition for a writ of certiorari is denied.



                                                   Sincerely,




                                                   Scott S. Harris, Clerk
